Citation Nr: 9906910	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  94-26 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle sprain.

2.  Entitlement to service connection for residuals of a head 
injury, to include a small laceration of the occipital area.

3.  Entitlement to service connection for residuals of a 
strained left foot.

4.  Entitlement to service connection for gastritis.

5.  Entitlement to service connection for a neck disorder.

6.  Entitlement to service connection for a sinus disorder, 
to include an upper respiratory infection.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1976 to 
December 1979, and from July 1980 to July 1982.

This appeal arises from a July 1993 rating decision of the 
St. Petersburg, Florida, Regional Office (RO).  In that 
decision, the RO denied service connection for residuals of a 
right ankle sprain; for residuals of a head injury, to 
include a small laceration of the occipital area; for 
residuals of a strained left foot; for gastritis; for a neck 
disorder; and for a sinus disorder, to include an upper 
respiratory infection.  In December 1996, and again in July 
1997, the Board remanded this case to RO for development of 
evidence relevant to the veteran's claims.

It should be noted that the RO denied service connection for 
asthma and residuals of a right shoulder injury in a rating 
decision dated in February 1980.  The veteran was advised of 
this determination by a letter dated in March 1980.  The 
veteran did not appeal that determination, and it became 
final.  As indicated earlier, by a formal rating action dated 
in July 1993, the RO denied service connection for the 
claimed disorders as set forth in the title page of this 
decision.  The July 1993 rating decision did not address the 
issues of service connection for asthma or residuals of a 
right shoulder injury.  In a statement of the case issued in 
November 1993, the RO included the issues of entitlement to 
service connection for asthma and residuals of a right 
shoulder injury.  The asthma and shoulder issues, which would 
include consideration of whether new and material evidence 
has been submitted since a prior final rating decision, are 
not, however, procedurally developed for appellate purposes, 
and are not properly before the Board at this time.

The claim for service connection for a neck disorder will be 
addressed in a REMAND that follows the Board's decision on 
the other issues on appeal.


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence of a 
current disability of the right ankle.

2.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for service 
connection for residuals of a head injury.

3.  During service, the veteran sustained a laceration of the 
occipital area of his head.

4.  The veteran currently has a one inch scar on the 
occipital area of his head.

5.  The veteran has not submitted competent evidence of a 
nexus between a strain of the left foot during service, and 
gout or any other disability affecting his left foot.

6.  The veteran has not submitted competent evidence of a 
nexus between gastritis during service and peptic ulcer 
disease or any other current digestive system disorder.

7.  The veteran has not submitted competent evidence of a 
current disorder of the sinuses, to include an upper 
respiratory infection.



CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of a right 
ankle sprain is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  A scar on the occipital area of the veteran's head was 
incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).

3.  The claim for service connection for residuals of a 
strained left foot is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

4.  The claim for service connection for gastritis is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).

5.  The claim for service connection for a sinus disorder, to 
include an upper respiratory infection, is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for several 
disabilities, including: residuals of a right ankle sprain; 
residuals of a head injury, to include a small laceration of 
the occipital area; residuals of a strained left foot; 
gastritis; a neck disorder; and a sinus disorder, to include 
an upper respiratory infection.  Service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303 (1998).

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Veterans Appeals (Court) has defined a well 
grounded claim as a plausible claim; 

one which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  When a veteran has presented a well grounded claim 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991), the 
Department of Veterans Affairs (VA) has a duty to assist the 
veteran in the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

In Caluza v. Brown, 7 Vet. App. 498 (1995), the Court set out 
three requirements that must be met in order for a claim of 
service connection to be considered well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be competent evidence 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence).  Third, there must be 
competent evidence of a nexus between the injury or disease 
in service and the current disability (medical evidence).  
The third requirement can be satisfied by a statutory 
presumption that certain diseases that manifest within 
certain prescribed periods are related to service.  Caluza, 
at 506.

Right Ankle

The veteran is seeking service connection for residuals of a 
right ankle sprain.  He contends that he sustained a sprain 
of his right ankle during service, in September 1980.  His 
service medical records show that he was seen in September 
1980 for complaints of pain in his right ankle.  He reported 
that he had injured his right ankle while he was running down 
some stairs approximately two weeks previously.  The 
examiner's assessment was a resolving first degree sprain.

In a VA medical examination in March 1997, the veteran 
reported that he did not have any current problems related to 
a previous ankle sprain.  The examiner noted that the veteran 
had a normal gait.  On VA medical examination in November 
1997, the veteran was able to move his ankles in all 
directions.  When asked about the previous sprain, the 
veteran did not recall any difficulty related to a past right 
ankle sprain.  The examining physician found that there was 
no current residual disability of the right ankle.

The claims file does not contain any medical finding or 
diagnosis that the veteran has a current disability residual 
to a sprain of the right ankle.  Without a medical diagnosis 
of a current disability of the right ankle, the veteran's 
claim for service connection does not meet the first 
requirement for a well grounded claim, as outlined by the 
Court in Caluza, supra, at 506; see also, Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  The Board finds, 
therefore, that the claim for service connection for 
residuals of a right ankle sprain is not well grounded, and 
must be denied.

Head Injury

The veteran is seeking service connection for residuals of a 
head injury.  He contends that he sustained a head injury 
during service, in December 1980.  The veteran's service 
medical records contain evidence of a laceration of the head, 
and of a scar on the head.  Recent VA medical examination 
noted a scar on the veteran's head.  The Board finds that the 
veteran has presented evidence of a plausible, and well 
grounded claim for service connection for residuals of a head 
injury.  In addition, the Board is satisfied that all facts 
relevant to the veteran's claim have been properly developed, 
so that VA has satisfied its statutory obligation to assist 
the veteran in the development of his claim.

Outpatient treatment notes in the veteran's service medical 
records indicated that the veteran was seen in June 1977, 
after he hit his head on a metal desk.  The examiner noted a 
slight bruise on the right side of the veteran's head.  In 
December 1980, he reported that he had fallen down some 
stairs, and hit his head, which had   bled.  The examiner 
noted a small laceration in the occipital region, which 
reportedly appeared to be healing well.  The report of the 
July 1982 medical examination of the veteran for separation 
from service included a notation that there was a scar on the 
veteran's head.

In a March 1997 VA examination, the examiner noted a one inch 
scar in the occipital region, slightly to the left of 
midline.  On VA medical examination in November 1997, the 
examining physician reported that the apparent scar on the 
veteran's occipital area was apparently well healed.

Medical evidence indicates that the veteran sustained a 
laceration in the occipital area of his head during service, 
and that a scar was present on his head when he was examined 
for separation from service.  On recent VA examination, a 
scar was seen in the same location.  The Board concludes that 
the record supports a finding that the current scar on the 
veteran's head was incurred as a result of the laceration 
during service.  Service connection for the scar on the 
occipital region of his head is granted.

Left Foot

The veteran contends that he sustained a strain of his left 
foot during service.  His service medical records indicated 
that he was seen in January 1977 with complaints of bilateral 
foot pains.  The examiner's assessment was possible pes 
planus.  In December 1980, he reported that he had hurt his 
left foot while playing basketball.  He indicated that there 
was no twisting or trauma.  The examiner noted mild point 
tenderness over the medial aspect of the veteran's left foot.  
The examiner's assessment was strain of the foot.  In April 
1981, the veteran reported a trauma to the lateral aspect of 
his left foot.  The examiner's assessment was bilateral flat 
feet.  No disorder affecting either foot was noted in the 
report of the veteran's July 1982 separation examination.

VA and private medical records dated in 1995 through 1997 
indicated that the veteran was seen for intermittent swelling 
and pain in his feet, with the symptoms more frequent and 
severe in his left foot.  Plasma tests revealed high levels 
of uric acid.  The reporting physicians diagnosed gout, and 
prescribed medication for treatment.  One VA outpatient 
treatment record, dated in May 1997, noted that the veteran 
had a history of gout since 1992.


On VA examination in March 1997, the examiner observed that 
the veteran had a normal gait.  The examiner noted that the 
veteran had bilateral third degree pes planus.  X-rays 
revealed a normal left foot, with no bone or joint 
abnormality.  The examiner's diagnoses included gout.  On VA 
examination in November 1997, the examiner noted the 
veteran's history of treatment for gout.  The examiner 
reported that, with regard to a history of a strain of the 
left foot, no residual of that injury was noticed.

The claims file does not contain any medical finding or 
opinion that any current musculoskeletal disability of his 
left foot is related to a strain during service.  While the 
veteran currently has gout that has manifestations in his 
left foot, he has submitted no medical evidence linking 
injury or disease during service to his gout.  Thus, the 
evidence does not fulfill the Court's third requirement under 
Caluza, supra, at 506, for a well grounded service connection 
claim.  The Board concludes, therefore, that the claim for 
service connection for residuals of a strained left foot is 
not well grounded, and must be denied.

Gastritis

The veteran contends that he has gastritis that began during 
service.  An outpatient treatment note in his service medical 
records indicated that the veteran was seen in July 1977, 
reporting nausea with onset twelve hours earlier.  The 
examiner's impression was gastritis.  In the reports of the 
examinations in August 1979 and July 1982, performed for 
separation from each of the veteran's two periods of active 
service, there was no finding of gastritis or any other 
digestive system disorder.

In July 1993, notes from VA outpatient treatment of the 
veteran for a musculoskeletal disorder contained a notation 
that the veteran had an ulcer, so he could not take certain 
types of pain medication.  On VA medical examination in March 
1997, the veteran reported that he had peptic ulcer disease, 
and that he had been hospitalized in 1992 for a bleeding 
ulcer.  He reported that he currently had ulcer pain, 
described as epigastric burning.  Upper gastrointestinal 
series, barium swallow, and supine abdomen x-rays taken in 
March 1997 did not show any active disorder.  The examiner's 
diagnoses included peptic ulcer disease, inactive.  In a VA 
medical examination in November 1997, the examiner noted no 
residual to gastritis.

Medical records showed that the veteran was found to have 
gastritis on one occasion during service.  Recent medical 
records include reports of a history of peptic ulcer disease.  
The claims file contains no medical evidence of a nexus 
between gastritis during service, and peptic ulcer disease 
that was first reflected in medical records dated many years 
after service.  In the absence of competent evidence of such 
a nexus, the claim for service connection for gastritis is 
not a well grounded claim.  Therefore, that claim is denied.

Sinus

The veteran contends that he began to have a sinus disorder, 
including an upper respiratory infection, during service.  
His service medical records indicate that he was seen in 
February 1977 for a cold of two days duration.  In March 
1978, he was seen for influenza symptoms, including sinus 
congestion.  In September 1980, he was seen for sinus 
congestion with an upper respiratory infection.  No disorder 
affecting the sinuses, nose, or upper respiratory tract was 
found when the veteran was examined in July 1982 for 
separation from service.

On VA examination in March 1997, the veteran's nose, sinuses, 
mouth, and throat were normal.  VA outpatient treatment notes 
indicated that the veteran was seen in May 1998 with 
tenderness over the left maxillary sinus, and congestion.  
The examiner's assessment was acute sinusitis.  In a VA 
medical examination in November 1997, the examiner noted that 
there was no residual with regard to a sinus disorder or 
upper respiratory tract infection.

While the veteran has been found to have acute sinusitis and 
upper respiratory infection on a few occasions during and 
since service, there is no medical finding of a chronic sinus 
or upper respiratory disorder.  The claims file does not 
contain any medical finding or diagnosis that the veteran has 
a current disability of the sinuses or upper respiratory 
tract.  Without a medical diagnosis of a current disability, 
the veteran's claim for service connection does not meet the 
first requirement for a well grounded claim, as outlined by 
the Court in Caluza, supra, at 506; see also, Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Therefore, the claim is 
denied.


ORDER

A well grounded claim for service connection for residuals of 
a right ankle sprain not having been submitted, the claim is 
denied.

Entitlement to service connection for a scar on the occipital 
area of the veteran's head is granted.

A well grounded claim for service connection for residuals of 
a strained left foot not having been submitted, the claim is 
denied.

A well grounded claim for service connection for gastritis 
not having been submitted, the claim is denied.

A well grounded claim for service connection for a sinus 
disorder, to include an upper respiratory infection, not 
having been submitted, the claim is denied.


REMAND

The veteran is seeking service connection for a neck 
disorder.  He essentially contends that he sustained a neck 
injury during service, and that a chronic neck disability 
developed as a result of that injury.  The veteran's service 
medical records show treatment for neck pain on three 
occasions: in September 1977, for neck pain with onset with 
an impact with another player while playing football; in 
March 1979, for neck pain following jamming of the head into 
the sand while body surfing; and in June 1981, for pain in 
one side of the neck with turning to that side.

The veteran filed his claim for service connection for a neck 
disorder in April 1993.  He appealed the July 1993 rating 
decision that denied the claim.  Records associated with the 
claims file document that, while the veteran's appeal was 
pending, he was involved in a motor vehicle accident, in 
November 1994, and that motor vehicle accident caused injury 
to the veteran's cervical and lumbar spine.  The veteran does 
not dispute that the 1994 accident caused additional injury; 
but he has continued his appeal, contending, in essence, that 
service connection is nonetheless warranted for the neck 
disability produced by injury during service.

The history of the veteran's neck injuries during and after 
service presents a complex medical picture, and additional 
evidence would be of assistance in adjudicating his claim for 
service connection.  Following the head jamming injury in 
March 1979, the examiner reported that the range motion of 
the veteran's cervical spine was markedly limited in all 
directions.  The examiner's assessment was acute cervical 
strain.  No x-rays were taken of the veteran's cervical spine 
after the 1979 injury or at any other time during service.  
All of the cervical spine x-rays of record were taken after 
the November 1994 motor vehicle accident.

Medical reports indicated that the cervical spine x-rays 
taken in 1994 and later revealed compression fractures of the 
veteran's C4, C5, and C6 vertebrae.  Physicians who reviewed 
the x-rays reported the impression that the fractures were or 
might be "old" or "remote," i.e., incurred before the 1994 
motor vehicle accident.  A VA physician, Dr. Brown, examined 
the veteran in November 1997 at the Bay Pines, Florida, VA 
Medical Center (VAMC).  Dr. Brown reported as history that 
the veteran apparently was involved in a surfing accident 
during service, and suffered fracture of the cervical spine.  
While Dr. Brown reported that the claims file was reviewed 
prior to the examination, Dr. Brown did not indicate whether 
the radiological reports in the claims file supported a 
conclusion that the compression fractures of the cervical 
vertebrae occurred during the veteran's service.  In order to 
develop a clearer evidentiary basis for a decision, the Board 
will remand this case for a clarification and opinion by Dr. 
Brown, if available, or another VA physician, as to whether 
the radiological and other medical evidence tends to show 
that the cervical vertebrae compression fractures were 
incurred during the veteran's service.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain a medical 
opinion as to the likelihood of a nexus 
between the veteran's neck injuries 
during service and compression fractures 
of cervical vertebrae shown by subsequent 
x-rays.  The RO should forward a copy of 
this REMAND and the veteran's claims file 
to Dr. Brown, the physician who examined 
the veteran in November 1997, at the Bay 
Pines, Florida, VAMC.  If it is not 
possible to obtain an opinion from Dr. 
Brown, another VA physician should be 
asked to review the remand and file and 
provide an opinion.  Dr. Brown or the 
responding physician should be asked to 
review the claims file, with particular 
attention to the reports describing x-
rays, CT scans, and any other diagnostic 
imaging of the veteran's cervical spine.  
The physician should be asked to respond 
to the following question:

In your opinion, is it as likely as not 
that the compression fractures of the 
veteran's cervical vertebrae were 
incurred during his service?

The physician should be asked to explain 
his or her opinion in relation to the 
medical records and other information in 
the file.  The physician's opinion should 
then be associated with the veteran's 
claims file.


2.  Thereafter, the RO should 
readjudicate the claim for service 
connection for a neck disorder.  If the 
decision on that issue remains adverse to 
the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

